Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.1 Filed 04/27/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

    CHERISH COATES                                   Case No.
    Plaintiff                                        Hon.

    v.

    ANTHONY WAYNE KAHN
    Defendant
    ________________________________________/

    METRO DETROIT LITIGATION GROUP
    BY: STUART SANDWEISS (P60921)
    Attorneys for Plaintiff
    18481 West Ten Mile Road, Suite 100
    Southfield, Michigan 48075
    (248) 559-2400 Fax (248) 971-1500
    stuart@metrodetroitlitigation.com
    ________________________________________/

                       COMPLAINT AND JURY DEMAND

          Plaintiff Cherish Coates, through counsel, for her Complaint

    states:

                                 INTRODUCTION

          1.    This is an action for damages brought by an individual

    consumer for Defendant’s violation of the Federal Fair Debt Collection

    Practices Act (the “FDCPA”), 15 USC 1692 et seq., and the Michigan

    Collection Practices Act (the “State Act”), MCL 339.901 et seq., which
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.2 Filed 04/27/21 Page 2 of 14




    prohibit debt collectors from engaging in abusive, deceptive, and unfair

    practices.

                                    THE PARTIES

          2.      Plaintiffs Cherish Coates is a “consumer” (as defined by the

    FDCPA) who resides in Detroit, Michigan.

          3.      Defendant Anthony Wayne Kahn is an attorney “Debt

    Collector” whose registered office is located at 33110 Grand River Ave.,

    Farmington MI 48336-3120.

          4.      Defendant is engaged in the practice of collecting debts and is

    considered a “debt collector” as defined by the FDCPA (see 15 USC

    §1692a(6)) and by the State Act (see MCL §339.901(b)).

                            JURISDICTION AND VENUE

          5.      This court has subject matter jurisdiction over this matter

    based on 15 USC §1692k(d) and 28 USC §1337, and supplemental

    jurisdiction over Plaintiff’s state law claim pursuant to 28 USC §1367.

          6.      All parties are located in Michigan and the events giving rise

    to this lawsuit occurred in the Eastern District of Michigan. Accordingly,

    the Court has personal jurisdiction over all parties and venue is proper in

    this Court.
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.3 Filed 04/27/21 Page 3 of 14




                            GENERAL ALLEGATIONS

          7.    On March 4, 2021 Defendant, on behalf of Smart School of

    Dental Assisting, Inc. (“SSDA”) called Plaintiff in an attempt to collect

    an alleged consumer debt owed to SSDA.

          8.    During the call Defendant stated and/or implied that

    Defendant already filed a lawsuit against Plaintiff and that, in order to

    resolve the lawsuit, Plaintiff needed to sign a consent judgment that

    Plaintiff would send to Defendant.

          9.    At no time did Defendant ever tell Plaintiff that she had the

    right to dispute the alleged debt.

          10.   Subsequently, Defendant sent a letter (the “Letter” - Exhibit

    1) to Plaintiff via email and first-class mail with a proposed consent

    judgment.

          11.   The Letter did not contain the written validation notice

    required by 15 USC §1692g(a).

          12.   The Letter was also misleading as is implied that Defendant

    had already filed a lawsuit against Plaintiff even though, at the time,

    Defendant had not yet filed a lawsuit against Plaintiff.
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.4 Filed 04/27/21 Page 4 of 14




                     COUNT I – VIOLATION OF THE FDCPA

          13.   Plaintiff incorporates all other paragraphs of this Complaint

    into this Count by reference.

          14.   Plaintiff was the object of collection activity by Defendant

    arising from an alleged consumer debt.

          15.   Defendant is a “debt collector” as defined by the FDCPA.

          16.   Defendant engaged in an act or omission prohibit under 15

    USC §1692e(2), 15 USC §1692(e)(9) and 15 USC §1692(e)(13) by falsely

    implying that Defendant had filed a lawsuit against Plaintiff and

    indicating that Plaintiff needed to sign the consent judgment to stop the

    lawsuit.

          17.   Defendant engaged in an act or omission prohibit under 15

    USC §1692e(11) by failing to disclose in the initial oral and written

    communication that Defendant is a debt collector attempting to collect a

    debt and that any information obtained will be used for that purpose.

          18.   Defendant engaged in an act or omission prohibit under 15

    USC §1692g(a) by failing to send Plaintiff the required written validation

    notice within five (5) days of the initial communication.
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.5 Filed 04/27/21 Page 5 of 14




          19.   As a result of Defendants multiple violations of the FDCPA,

    and pursuant to 15 USC §1692k, Plaintiff is entitled to statutory, actual

    and/or punitive damages, an injunction against Defendant for similar

    conduct in the future in addition to statutory attorney fees, costs,

    interest and such other relief as the Court deems proper.

          WHEREFORE, Plaintiff respectfully asks this Court to grant any or

    all of the following relief:

          a.    Actual damages for items including emotional distress,

    mental anguish, frustration, humiliation, and embarrassment.

          b.    Statutory damages in an amount to be determined at trial.

          c.    Punitive damages in an amount to be determined at trial.

          d.    Costs and attorney fees provided by statute.

          e.    Declaratory and injunctive relief as appropriate.

          f.    Any other relief the Court deems just.

                      COUNT II –VIOLATION OF THE STATE ACT

          20.   Plaintiff incorporates all other paragraphs of this Complaint

    into this Count by reference.

          21.   As was outlined above, on March 4, 2021 Defendant called

    Plaintiff regarding the alleged debt and subsequently sent the Letter to
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.6 Filed 04/27/21 Page 6 of 14




    Defendant regarding the alleged debt wherein Defendant asked Plaintiff

    to sign a consent judgment even though, at the time, Defendant had not

    filed a lawsuit against Plaintiff.

          22.   In addition to violating the FDCPA, Defendant’s actions also

    violated the State Act -- specifically MCL §339.915(b), (d) and/or (f)

    entitling Plaintiff to damages pursuant to MCR §339.916.

          23.   Defendant’s actions constituted a wilful violation of the State

    Act entitling Plaintiff to actual, statutory and/or treble damages in

    accordance with MCL §339.916, plus costs and reasonable attorney fees.

          Wherefore, based on the foregoing, Plaintiffs ask this Court to

    enter a judgment in favor of Plaintiff and against Defendant, in an

    amount to be determined to compensate Plaintiffs for her damages, plus

    interest costs and reasonable attorney fees.

                                  Respectfully submitted,

                                  METRO DETROIT LITIGATION GROUP

                                  __________________________________
                                  By: STUART SANDWEISS (P60921)
                                  Attorneys for Plaintiff
                                  18481 West Ten Mile Road, Suite 100
                                  Southfield, Michigan 48075
                                  (248) 559-2400 Fax (248) 971-1500
                                  stuart@metrodetroitlitigation.com
    Dated: April 26, 2021
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.7 Filed 04/27/21 Page 7 of 14
                                                               EXHIBIT 1
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.8 Filed 04/27/21 Page 8 of 14
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.9 Filed 04/27/21 Page 9 of 14
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.10 Filed 04/27/21 Page 10 of 14
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.11 Filed 04/27/21 Page 11 of 14
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.12 Filed 04/27/21 Page 12 of 14
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.13 Filed 04/27/21 Page 13 of 14
Case 4:21-cv-10944-SDD-DRG ECF No. 1, PageID.14 Filed 04/27/21 Page 14 of 14




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

     CHERISH COATES                                   Case No.
     Plaintiff                                        Hon.

     v.

     ANTHONY WAYNE KAHN
     Defendant
     ________________________________________/

     METRO DETROIT LITIGATION GROUP
     BY: STUART SANDWEISS (P60921)
     Attorneys for Plaintiff
     18481 West Ten Mile Road, Suite 100
     Southfield, Michigan 48075
     (248) 559-2400 Fax (248) 971-1500
     stuart@metrodetroitlitigation.com
     ________________________________________/

                                   JURY DEMAND

           Plaintiff, through counsel, demands a trial by jury.

     Dated: April 26, 2021         Respectfully submitted,

                                   METRO DETROIT LITIGATION GROUP

                                   __________________________________
                                   By: STUART SANDWEISS (P60921)
                                   Attorneys for Plaintiff
                                   18481 West Ten Mile Road, Suite 100
                                   Southfield, Michigan 48075
                                   (248) 559-2400 Fax (248) 971-1500
                                   stuart@metrodetroitlitigation.com
